ON CONFESSION OF ERROR

PER CURIAM.
Appellant, Angels Diagnostic Group, Inc. (“Angels”), appeals from a Final Default Judgment in favor of Appellees, State Farm Mutual Automobile Insurance Company and State Farm Fire and Casualty Company (collectively, “State Farm”), and from an order denying Angels’s motion for rehearing. Based upon State Farm’s commendable confession of error, and our own independent review of the record, we conclude that the trial court erred in failing to grant Angels’s motion for rehearing and in denying its motion to set aside the Final Default Judgment.
We reverse the trial court’s order denying Angels’s motion for rehearing and remand with instructions to set aside the Final Default Judgment and for further proceedings consistent with this opinion.
REVERSED and REMANDED.